Han/R. E. Beasley         Opinion No. C-2475
County Auditor            Re:   Can Collin County legally
Collin County             pay her proportionate share of
McKinney, Texas           expenses incurred by the County
                          Judges Association in sending
                          out questionnaires for candidates
                          for the legislature to ascertain
                          their attitude on the bond assump-
Dear Sirt                 tion bill? And related questions.
          Your recent request for an opinion of this Depart-
ment on the questions as are herein stated has been received.
            We quote your questions as follows:
         “1 0 Can Collin County legally pay the ex-
    penses of the County Judge for attending the
    meetings of the County Judges Associations?
         “2 . Can Collin County legally pay her pro-
    portionate share of expenses incurred by the
    County Judges Association in sending out ques-
    tionnaires for candidates for the legislature to
    ascertain their attitude on the bond assumption
    bill?
         “3* (a) Can Collin County legally pay the
    travelllng expenses of county commissioners for
    trips to Austin on official business7 (b) For
    the purpose of lobbying?lt
          We quote from Texas Jurisprudence, Vol. 11, pages
563-4-5 as follows:
         “Counties, being component parts of the
    State, have no powers or duties except those
    which are clearly set forth and defined in the
    Constitution end statutes. The statutes have
    clearly defined the powers, prescribed the du-
    ties, and imposed the liabilities of the commis-
    sioners’ courts, the medium through which the
    different counties act, and from these statutes
    must ceme all the authority vested in the coun-
    ties . O . Commissioners’ courts are courts of
Hon. R. E. BeasQy,, page 2   (o-2475)


     limited jurisdiction in that their authority
     extends only,to matters pertaining to the
     general welfare of their respective counties
     and that their powers are'only those expressly
     or impliedly conferred upon them by law that
     is, by the Constitution and statutes of'this
     State."
          This department has repeatedly held that in the
absence of a valid statute, the commissioners1 court has no
authority to allow any sums of money to its members for ex-
penses.

          In our opinion No. O-810, it was held that there
is no statutory authority authorizing the commissioners'
court to pay the expenses of district and county attorneys,
sheriffs, judges, and county commissioners, tax assessor and
collector, to their respective officer's conventions. There-
fore, your first question is respectfully answered in the
negative.
          Your second question is also answered in the nega-
tive because the commissioners' court has no legal authority
to pay expenses incurred by the county judges association in
sending out questionnaires for candidates for the legislature
to ascertain their attitude on the bond assumption bill.
          It was held in our opinion No. o-1926 that the mem-
bers of the commissioners' court of Limestone County were not
entitled to expense money for trips out of the county on offi-
cial business of the county.
          In our opinion No. O-2117, it was held that the mem-
bers of the commissioners' court of Brewster County were not
entitled to the expenses incurred by them in attending a meet-
ing before the State Highway Commission with reference to the
designation and letting of contracts on State Highway No. 3
U.S. No. 90. We are encloslng copies of the above mentioned
opinions for your convenience.
          In view of the foregoing your third question is also
answered in the negative.
          Trusting that the foregoing fully answers your in-
quiry, we are
                                     Yours very truly,
AW:ew                                ATTORNEY GENERAL OF TEXAS
Encls.                               By /s/ Ardell Williams
APPROVED JUN 29, 1940                Ardell Williams, Assistant
/s/ Gerald C. Mann                   APPROVED OPINION COMMITTEE
ATTORNEY GENERAL OF TEXAS            By BWB, Chairman